Title: From John Adams to François Adriaan Van der Kemp, 1 December 1825
From: Adams, John
To: Van der Kemp, François Adriaan



my ever dear Friend
Quincy 1st. December 1825

I thank you for your kind Letters I agree with you that we can never be thankful enough for the blessings we enjoy—I congratulate you upon the blessings you enjoy—and the prospects you have in your children and Grand Children—Virtuous children are the greatest comforts, and the greatest Blessings we old people can enjoy—
I regret that I cannot write to you oftener As to your project of making George my Secretary—that is quite out of the question he is a Man of too much business—and besides he comes to see me but once a week
The minister who preached in our Parish the day of the my 90th anniversary is a charming young Man, his Name is Brooks he is worthy to be a successour of good old Mr. Norton, good old Dr. Gay—The good Dr Ware, and the good Mr. Coleman—all of whome have been occasional luminaries in our candle stick ever since I can remember—
Our great Mayor of Boston—and his virtuous family, are in Boston—enjoying the blessings and praises, and thanks of their fellow citizens for his great exertions—for the ornaments and improvements to the Town
I am very sorry to see in the newspapers the gendarmerie at Rouan fired on the people who assembled to show their joy at the arrival of La Fayettee This is another blot in the history of France—every one of which I regret—
We wait the meeting of Congress but not perceive many dark clouds and hope that all will be fair weather—
I congratulate you on the preservation of Mrs. Vanderkemp—my compliments and respects to her—
I remain as ever and remain / forever your affectionate / Friend

John Adams